Exhibit 10.31

AMENDMENT NO. 7 TO LEASE

THIS AGREEMENT made this 28th day of January, 2009, by and between EWE WAREHOUSE
INVESTMENTS V, LTD., as Lessor and MERRIMACK SERVICES CORPORATION dba PC
CONNECTION SERVICES, as Lessee located at 2780-2880 Old State Route 73,
Wilmington, Ohio 45177.

W I T N E S S E T H:

WHEREAS, Lessor and Lessee entered into a Lease dated September 27, 1990, as
amended June 28, 1996, July 31, 1998, June 26, 2000, July 31, 2002, February 28,
2005 and October 26, 2006, and

WHEREAS, the Lessor and Lessee desire to amend the Lease of approximately
102,400 square feet to extend the term, revise the Rent and revise Option to
Renew.

NOW THEREFORE, the Lease is amended as follows.

1. Article 1. TERM. shall be revised as follows.

Effective March 1, 2009, the term of this Lease shall be extended for an
additional one (1) year for a total term of nineteen (19) years, two (2) months
commencing January 1, 1991 and ending February 28, 2010, both dates inclusive.

2. Lessee warrants that Lessee has accepted and is now in possession of the
Premises and that the Lease is valid and presently in full force and effect.
Lessee accepts the Premises in it present “as is” condition.

3. Article 4. RENT. shall be revised as follows.

For the one (1) year period commencing March 1, 2009 and ending February 28,
2010, the Lessee shall pay to the Lessor as Basic Annual Rent for the Leased
Premises the sum of FOUR HUNDRED EIGHTY-SIX THOUSAND FOUR HUNDRED AND 00/100
DOLLARS ($486,400.00) which shall be paid in equal monthly installments of FORTY
THOUSAND FIVE HUNDRED THIRTY-THREE AND 33/100 DOLLARS ($40,533.33), due and
payable on the first day of each month, in advance, without demand.

Checks should be made payable to Easton & Associates Management Account c/o The
Easton Group, 10165 N. W. 19th St., Miami, FL 33172.

 

1



--------------------------------------------------------------------------------

4. The Option to Renew. shall be revised as follows.

Lessee is hereby granted an option to renew this Lease for an additional term of
one (1) year on the same terms and conditions contained herein except for the
rental and the length of the term, upon the conditions that:

a. written notice of the exercise of such option shall be given by Lessee to
Lessor not less than one hundred eighty (180) days prior to the end of the term
of this Lease (by August 31, 2009); and

b. at the time of the giving of such notice and at the expiration of the term of
this Lease, there are no defaults in the covenants, agreements, terms and
conditions on the part of Lessee to be kept and performed, and all rents are and
have been fully paid. Provided also, that the rent to be paid during each year
of the said renewal period shall be as determined in accordance with the
following:

For the period commencing March 1, 2010 and ending February 28, 2011, Lessee
shall pay to the Lessor as Annual Rent for the Leased Premises the sum of FIVE
HUNDRED THOUSAND SEVEN HUNDRED THIRTY-SIX AND 00/100 DOLLARS ($500,736.00) which
shall be paid in equal monthly installments of FORTY-ONE THOUSAND SEVEN HUNDRED
TWENTY-EIGHT AND 00/100 DOLLARS ($41,728.00),due and payable on the first day of
each month, in advance, without demand.

5. Except as expressly amended herein, all other terms and conditions of the
Lease remain in full force and effect.

IN WITNESS WHEREOF, the Lessor and Lessee have affixed their signatures to
duplicates of this Amendment, this 28th day of January 2009, as to Lessee and
this 3rd day of February 2009, as to Lessor.

[SIGNATORY ON NEXT PAGE…]

 

2



--------------------------------------------------------------------------------

Signed and acknowledged   Lessor:   EWE WAREHOUSE INVESTMENTS V, LTD. in the
presence of:   By:   Miller-Valentine Realty, Inc.   Its:   Managing Agent

 

/s/ Barbara J. Gilmore

    By:  

/s/ Robert A. Gallinis

Barbara J. Gilmore       Robert A. Gallinis Print Name       President

 

/s/ Kelli L. Wilson

Kelli L. Wilson Print Name

 

    LESSEE:   MERRIMACK SERVICES CORPORATION       dba PC CONNECTION SERVICES

/s/ Jessica Scalese

    By:  

/s/ Robert Pratt

Jessica Scalese       Robert Pratt and     Title:   Vice President of Facilities
Print Name       Site Services

 

     

 

      Print Name      

[NOTARY ON NEXT PAGE…]

 

3



--------------------------------------------------------------------------------

STATE OF OHIO, COUNTY OF MONTGOMERY, SS:

The foregoing instrument was acknowledged before me this 3rd day of February,
2009, by Chuck McCosh, President of Miller-Valentine Realty, Inc., Managing
Agent of EWE WAREHOUSE INVESTMENTS V, LTD., on behalf of said company.

 

/s/ Sharon Rislund

Notary Public

STATE OF New Hampshire, COUNTY OF Hillsborough, SS:

The foregoing instrument was acknowledged before me this 28th day of January,
2009, by Robert Pratt, the Vice President of Facilities and Site Services of
MERRIMACK SERVICES CORPORATION dba PC CONNECTION SERVICES a corporation on
behalf of said corporation.

 

/s/ Dolores Collins

NOTARY PUBLIC

 

4